MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                       FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                Dec 17 2018, 9:09 am

      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      M.A.                                                     Thomas G. Hungar
      Indianapolis, Indiana                                    General Counsel

                                                               Todd B. Tatelman
                                                               Deputy General Counsel
                                                               Washington, D.C.


                                                IN THE
          COURT OF APPEALS OF INDIANA

      M.A.,                                                    December 17, 2018
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               18A-PO-793
              v.                                               Appeal from the Marion Superior
                                                               Court
      H.H.,                                                    The Honorable Angela Dow
      Appellee-Petitioner.                                     Davis, Judge
                                                               Trial Court Cause No.
                                                               49G16-1801-PO-189



      Altice, Judge.


[1]   H.H. works in the office of United States Representative Andre Carson

      (Congressman Carson), who represents the seventh congressional district of

      Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018                 Page 1 of 17
      Indiana. M.A. is a constituent of Congressman Carson. While at events

      related to her job, H.H. had contacts with M.A., after which she sought and

      obtained an order of protection in her favor against M.A.


[2]   M.A., pro se, appeals the trial court’s issuance of a protective order, raising five

      issues that we consolidate and restate as:


              I. Whether H.H. produced sufficient evidence that M.A. stalked
              her;


              II. Whether the order for protection violates M.A.’s rights under
              the First Amendment; and


              III. Whether the trial court abused its discretion when it denied
              M.A.’s motion for recusal.


[3]   We affirm.


                                   Facts & Procedural History
[4]   H.H. is and was at all relevant times a Veterans Representative Liaison for

      Congressman Carson and worked at his district office located in Indianapolis.

      As part of her duties, H.H. handled veterans’ affairs within the community,

      which included attending veterans-related meetings and events in the district.

      When H.H. began her employment as the Liaison, Congressman Carson’s

      office had a policy in place that required M.A., when he visited Congressman

      Carson’s office, to remain in the lobby of the office building (Lobby) where a

      staff member would meet him to discuss matters in the presence of security

      personnel. That arrangement was instituted because a previous caseworker at
      Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 2 of 17
      Congressman Carson’s office “did not feel comfortable with [M.A.] on her

      floor” even if security was present. Transcript Vol. II at 20.


[5]   In the course of her Liaison duties, H.H. interacted with M.A. in March, April,

      and May 2017 in the Lobby, as well as at various community events in April

      2017, and at a picnic event in June 2017. H.H. and M.A. also exchanged

      phone calls regarding veterans’ matters. During some of their face-to-face

      interactions, H.H. perceived M.A.’s demeanor, language, and physical presence

      at times to be verbally combative and physically intimidating.


[6]   On December 19, 2017, H.H. had an encounter with M.A. at the monthly

      meeting of the Mayor’s Advisory Council for Veterans at the Marriott East

      Hotel in Indianapolis. Specifically, at the meeting, M.A. asked to speak with

      H.H. privately concerning what he perceived as a sensitive issue involving

      Congressman Carson. H.H. agreed, and M.A. “guided” H.H. out of the

      meeting room and then asked H.H. if she knew about “the rumored slush fund

      that is set up in Congress for members to use in sexual misconduct

      investigations.” Respondent’s Exhibit 3. M.A. began to “tower over” H.H. with

      his hands raised and gesturing. Id. Feeling uncomfortable with the situation,

      H.H. placed her hand on his raised forearm, at which time M.A. became “very

      agitated,” told H.H. not to put her hands on him, and he waved his pointer

      finger in H.H.’s face. Id. H.H. told M.A. that she “refuse[d]” to have “yet

      another” conversation of this type, and she walked back into the meeting room.

      Id. M.A. followed her, and they exchanged words. H.H. tried to “sort of hide

      behind” some people, and an individual escorted H.H. to her car, where she

      Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 3 of 17
      noticed that M.A. had walked out to the parking lot as well. Id. Following the

      interaction, H.H. spoke with law enforcement, and an informational incident

      report was prepared.


[7]   On January 3, 2018, H.H. filed an ex-parte petition for an order of protection

      and request for hearing. She alleged that at the December 19 event, M.A.

      “harassed & yelled at [her],” used “racially degrading phrases,” and

      “[w]ouldn’t calm down even after third parties intervened.” Appellee’s Appendix

      Vol. II at 6. On January 25, 2018, the trial court held an ex-parte hearing on

      H.H.’s petition. H.H. testified that, on at least seven occasions prior to the

      December 19 encounter, M.A. had been in Congressman Carson’s office and

      was “aggressive and combative” with H.H. and was “erratic.” Transcript Vol. II

      at 5, 7. At the conclusion of the hearing, the trial court issued an Ex Parte

      Order for Protection, finding that M.A. represents “a credible threat to the

      safety of [H.H.]” and that H.H. “has shown, by a preponderance of the

      evidence, that . . . stalking has occurred sufficient to justify the issuance of this

      Order” Appellee’s Appendix Vol. II at 12.


[8]   M.A. filed a request for a hearing, which the trial court held on February 22,

      2018. At the beginning of the hearing, and at the trial court’s request, H.H.’s

      counsel summarized H.H.’s contacts with M.A. to support her request that the

      protective order remain in place, stating that on numerous occasions H.H. had

      had contact with M.A. that made her feel unsafe, intimidated, and in fear.

      M.A. exhibited the same type of general behavior each time, namely being in

      close physical proximity to H.H., yelling, and waving his hands in her face.

      Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 4 of 17
      Those encounters included meeting with M.A. in April and May in the Lobby,

      another encounter in June at an office picnic event, and the December 2017

      incident. Counsel stated that H.H. was asking only “to keep [M.A.’s] physical

      presence away from the office,” not to preclude M.A. from access to

      constituents’ services, noting that M.A. “would still be permitted to attend

      public events” and that M.A. could continue to contact Congressman Carson’s

      Washington D.C. office. Id. at 15-16.


[9]   H.H. testified at the hearing that she had communicated with M.A. fifteen to

      twenty times on the phone and seven times in person within the last year. She

      opined that at times M.A. would pose questions, not to get answers or engage

      in “meaningful conversation,” but rather “in order for him to yell at you.”

      Transcript Vol. II at 5, 7. H.H. described that in face-to-face conversation M.A.

      would use his body to “tower[] over” her. Id. at 43. She said that when M.A.

      would “snap,” “[her] emotions go from uncomfortable to terrified.” Id. H.H.

      also described the December 19 encounter with M.A., where he was “leaning

      into [her] as a way to kind of tower over [her]” and that when she placed her

      hand on his raised forearm, “he got very agitated.” Id. at 59. When H.H. then

      returned to the meeting room to gather her belongings, M.A. followed her and

      told her that her response was what he expected of her, calling her “you little

      girl.” Respondent’s Exhibit 3. H.H. said to others who were present, “[G]et him

      away from me.” Transcript Vol. II at 67. H.H. testified that the December

      encounter with M.A. was “the final straw” and that she was “genuinely afraid”

      to be in the office because of him. Id. at 43.


      Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 5 of 17
[10]   M.A. testified that, during their private conversation at the Marriott, H.H.

       pushed him and then ran back into the conference room. He told the court that

       when H.H. said “get him away from me,” M.A. then stated, “[N]o, get her

       away from me . . . She’s the one that put her hands on me.” Id. at 67, 68, 70.

       During his testimony, M.A. urged that “[i]f there’s an assault it was her

       assaulting me[,]” stating that he was “afraid of [H.H.],” as she was “trying to

       assassinate [his] character with a falsehood” and that he had sought a protective

       order against H.H., but it was denied. Id. at 69.


[11]   During the hearing, M.A. made an oral motion for the trial judge to recuse

       herself, alleging that, at the prior ex-parte hearing, the trial judge had “guided”

       H.H., “prompted” her with her testimony, and was “biased.” Id. at 39. M.A.

       asserted to the trial court, “You represented her.” Id. The trial court denied the

       motion. M.A. raised the issue again, and the trial court again denied his

       request for recusal.


[12]   At the conclusion of the hearing, the trial court determined that H.H. had

       proven that M.A. made her feel threatened and that stalking had occurred,

       noting in its decision it had considered “the number of times that [M.A.] went

       to places where [H.H.] works.” Id. at 79. The trial court advised M.A. that he

       was prohibited from having any contact with H.H. at her home and at her place

       of employment and that he was not to call the local office of Congressman

       Carson and was to contact the Washington D.C. office instead. The court’s

       written order found that M.A. “represents a credible threat to [H.H.]’s safety”

       and that H.H. “has shown, by a preponderance of the evidence, that . . .

       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 6 of 17
       stalking has occurred sufficient to justify the issuance of [an] Order.” Appellant’s

       Appendix Vol. II at 2. The trial court issued a one-year protective order (i)

       enjoining M.A. “from threatening to commit or committing acts of …

       stalking… against [H.H.],” (ii) prohibiting [M.A.] “from harassing, annoying,

       telephoning, contacting, or directly or indirectly communicating with [H.H.],”

       and (iii) ordering [M.A.] to “stay away from the residence … and/or place of

       employment of [H.H.]” Id. The Order specifically provided that M.A. “may

       send all mailings and calls to the Washington DC office for [Congressman]

       Carson.” Id.


[13]   M.A. filed a motion to correct error, which the trial court denied. M.A. now

       appeals.


                                        Discussion and Decision
                                             A. Sufficient Evidence

[14]   Under the Civil Protection Order Act (the Act), “[a] person who is or has been

       a victim of domestic or family violence1 may file a petition for an order for

       protection[.]”Ind. Code § 34-26-5-2(a). The petition for protection may be

       sought against, as is relevant here, a person who has committed “stalking,” as

       defined in the criminal code. Id.; A.S. v. T.H., 920 N.E.2d 803, 806 (Ind. Ct.




       1
        The definition of “domestic or family violence” includes stalking as defined in Ind. Code § 35-45-10-1,
       whether or not the stalking is committed by a family or household member. I.C. § 34-6-2-34.5; A.S. v. T.H.,
       920 N.E.2d 803, 806 (Ind. Ct. App. 2010).



       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018                Page 7 of 17
       App. 2010). The Act authorizes issuance of an order for protection where a

       petitioner shows stalking occurred, regardless of who has committed it. See

       Parkhurst v. Van Winkle, 786 N.E.2d 1159, 1161-62 (Ind. Ct. App. 2003) (noting

       that “for purposes of [the Act], stalking . . . need not be committed by a family

       or household member to constitute ‘domestic or family violence’”). To obtain

       an order of protection, the petitioner must establish at least one of the

       allegations in the petition by a preponderance of the evidence. A.S., 920 N.E.2d

       at 806. A finding that domestic violence has occurred sufficient to justify the

       issuance of a protective order means that a respondent represents a credible

       threat to the safety of a petitioner or a member of the petitioner’s household.

       I.C. § 34-26-5-9(f).


[15]   In granting a petition for a protective order the trial court must sua sponte make

       special findings of fact and conclusions thereon. Costello v. Zollman, 51 N.E.3d

       361, 365 (Ind. Ct. App. 2016), trans. denied. We apply a two-tiered standard of

       review:


               [W]e first determine whether the evidence supports the findings,
               and then we determine whether the findings support the order.
               In deference to the trial court’s proximity to the issues, we disturb
               the order only where there is no evidence supporting the findings
               or the findings fail to support the order. We do not reweigh
               evidence or reassess witness credibility, and we consider only the
               evidence favorable to the trial court’s order. The party appealing
               the order must establish that the findings are clearly erroneous.
               Findings are clearly erroneous when a review of the record leaves
               us firmly convinced that a mistake has been made. We do not
               defer to conclusions of law, however, and evaluate them de novo.


       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 8 of 17
       S.B. v. Seymour Cmty. Schools, 97 N.E.3d 288, 295 (Ind. Ct. App. 2018) (quoting

       Fox v. Bonam, 45 N.E.3d 794, 798-99 (Ind. Ct. App. 2015) (internal quotations

       and citations omitted)), trans. denied.


[16]   M.A. contends that H.H. did not present sufficient evidence that he committed

       stalking. Stalking is defined by I.C. § 35-45-10-1 as “a knowing or an

       intentional course of conduct involving repeated or continuing harassment of

       another person that would cause a reasonable person to feel terrorized,

       frightened, intimidated, or threatened and that actually causes the victim to feel

       terrorized, frightened, intimidated, or threatened.” Harassment, in turn, is

       defined as “conduct directed toward a victim that includes but is not limited to

       repeated or continuing impermissible contact that would cause a reasonable

       person to suffer emotional distress and that actually causes the victim to suffer

       emotional distress,” but does not include constitutionally protected activity.

       I.C. § 35-45-10-2. Impermissible contact “includes but is not limited to

       knowingly or intentionally following or pursuing the victim.” I.C. § 35-45-10-3.

       The term “repeated” in the context of Indiana’s anti-stalking laws means “more

       than once.” Mysliwy v. Mysliwy, 953 N.E.2d 1072, 1078 (Ind. Ct. App. 2011)

       (quoting Johnson v. State, 721 N.E.2d 327, 332-33 (Ind. Ct. App. 1999), trans.

       denied), trans. denied.


[17]   M.A. does not dispute that the contacts occurred. Rather, he argues H.H.

       failed to identify specific dates, other than the December 19 encounter, and,

       further, he maintains that “any contact is clearly consensual because [H.H.] has

       the option to engage in a conversation or not,” noting that, in the last contact in

       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 9 of 17
       December 2017, “[H.H.] was invited to engage in a private conversation to

       which she could have declined.” Appellant’s Brief at 13. M.A. asserts that

       “[t]he contact is coincidental at best and certainly is not a pattern.” Id. at 12.

       Contending that H.H. “provided no evidence” that he stalked her, M.A. asserts

       that the protective order was not warranted. Id. We disagree with M.A.’s

       characterization of the evidence.


[18]   H.H. presented evidence that, in addition to fifteen to twenty phone

       conversations, H.H. had face-to-face interaction with M.A. on at least seven

       occasions in the last year, some in the Lobby and others at events, during which

       M.A. engaged in a similar pattern of behavior that was physically and verbally

       intimidating to her. He would lean in or tower over her, wave his arms and

       hands, and act in a combative and aggressive way. H.H. said that M.A. was

       “erratic” and she described that when he would “snap” her emotional gauge

       would move from uncomfortable to “terrified.” Transcript Vol. II at 43.


[19]   During the December 2017 incident, which was the “last straw” for H.H., M.A.

       asked H.H. to speak with him outside of the meeting room. She agreed, and he

       guided her out of the room. He then spoke to her about an alleged

       Congressional “slush fund” for members to use for sexual investigations. When

       H.H. indicated she was not aware of it, M.A. retorted, “well of course not

       huh[.]” Respondent’s Exhibit 3. H.H. advised M.A. that she refused to engage in

       “yet another” conversation with M.A. where he towered over her and waved

       his finger in her face, and she went back into the meeting room to gather her

       belongings. Id. M.A. followed H.H. back into the room and continued to

       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 10 of 17
       speak to her, calling her “you little girl.” Id. H.H. “sort of hid behind” other

       people in the room, accepted an offer to be escorted to her car, and once there,

       observed that M.A. was also in the parking lot. Id. She thereafter contacted

       law enforcement to report the incident. H.H. testified that she was “genuinely

       afraid” to go to work because of M.A. Transcript Vol. II at 43.


[20]   In M.A.’s view, he “has the right to voice his opinion on any matter he pleases

       and in what ever tone he pleases and in whatever demeanor he pleases and in

       whatever stance he pleases.” Id. at 20. The law provides otherwise. M.A.

       cannot engage in a knowing or intentional course of conduct involving repeated

       or continuing harassment of another person that would cause a reasonable

       person to feel terrorized, frightened, intimidated, or threatened and that actually

       causes the victim to feel terrorized, frightened, intimidated, or threatened. We

       conclude that the trial court did not abuse its discretion in concluding that M.A.

       repeatedly engaged in conduct with H.H. that would cause a reasonable person

       to feel terrorized, frightened, intimidated, or threatened and, in fact, caused

       H.H. to feel the same. M.A. has failed to carry his burden to show that the

       order for protection is not supported by sufficient evidence.


                                 B. Constitutionally Protected Activity

[21]   M.A. correctly observes that stalking does not include statutorily or

       constitutionally protected activity. See I.C. § 35-45-10-1. M.A. claims that his

       conduct was constitutionally protected, as he “has a right to contact his

       congressperson for matters pertaining to his interests, benefits or concerns as a

       veteran or as a constituent of Andre Carson.” Appellant’s Brief at 11. M.A.
       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 11 of 17
       appears to be arguing that the protective order infringes on his First

       Amendment rights. We, however, are not persuaded.


[22]   M.A. generally asserts that he has a federal constitutional right to petition the

       government for redress of grievances, and that on those occasions when M.A.

       was speaking to H.H., he was permissibly addressing grievances.2 U.S. Const.

       amend. I provides:


                Congress shall make no law respecting an establishment of
                religion, or prohibiting the free exercise thereof; or abridging the
                freedom of speech, or of the press; or the right of the people
                peaceably to assemble, and to petition the Government for a
                redress of grievances.


[23]   While M.A. does have a right to address grievances pertaining to his interests

       and benefits with his Congressman, the protective order issued by the trial court

       does not preclude him from doing so. The protective order specifically provides

       that M.A. “may send all mailings and calls to the Washington D.C. office for

       [Congressman] Carson.” Appellant’s Appendix Vol. II at 2. Further, at the

       hearing, the trial court explained to M.A. that “[t]he Court is not prohibiting

       you from having any access to your Congressman” and that it was only

       prohibiting him “from having any contact with [H.H.].” Transcript Vol. II at 79.




       2
         We note that M.A. cited to the U.S. Constitution and raised a federal claim, but he did not assert any
       independent analysis under the Indiana Constitution. He has thus waived any state claim. See Sandleben v.
       State, 29 N.E.3d 126, 132 (Ind. Ct. App. 2015) (finding that defendant raised claim that his conduct was
       constitutionally protected under the Indiana Constitution but waived federal claim by failing to provide an
       independent analysis under federal constitution), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018                Page 12 of 17
       The court also offered to provide the address and phone number of

       Congressman Carson’s Washington D.C. office to M.A.


[24]   M.A. argues that he “has the right to have a face-to-face conversation with his

       congressperson . . . and this protective order takes away his right to do so in

       Indianapolis.” Appellant’s Brief at 12. Contrary to his claim, M.A. does not

       have a constitutional right to a face-to-face conversation with Congressman

       Carson. “[T]he right to petition government does not include the absolute right

       to speak in person to officials.” Stengel v. City of Columbus, 737 F.Supp. 1457,

       1459 (S.D. Ohio 1988); see also, Jaeger v. Cellco P’ship, 936 F. Supp. 2d 87, 97 (D.

       Conn. 2013) (“[t]he right to petition the government for redress of grievances

       includes the right to file lawsuits as well as the right to pursue administrative

       grievances” but “does not include the absolute right to speak in person to

       officials”), cert. denied 135 S.Ct. 78 (2014).


[25]   To the extent that M.A. claims that his conversations with H.H. were

       constitutionally protected because they, to whatever degree, concerned issues

       related to Congressman Carson and/or veterans’ affairs, and therefore the

       protective order should not have been issued, we reject his argument. As we

       determined above, M.A. was not free to repeatedly talk to H.H. in a manner

       that caused her to feel intimidated, afraid, or terrified. M.A.’s conduct crossed

       the bounds of constitutionally protected activity. We find that the one-year

       protective order did not violate M.A.’s First Amendment rights.




       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 13 of 17
                                                   C. Recusal

[26]   M.A. argues that the trial court erred when it denied his motion for recusal that

       he made during the hearing on the protective order. A judge’s decision about

       whether to recuse is reviewed for an abuse of discretion. L.G. v. S.L., 88 N.E.3d

       1069, 1071 (Ind. 2018). An abuse of discretion occurs when the judge’s

       decision is against the logic and effect of the facts and circumstances before it.

       Id.


[27]   Ind. Judicial Conduct Rule 1.2 provides that “a judge shall act at all times in a

       manner that promotes public confidence in the independence, integrity, and

       impartiality of the judiciary, and shall avoid impropriety and the appearance of

       impropriety.” Jud. Cond. R. 2.11 further provides that a “judge shall disqualify

       himself or herself in any proceeding in which the judge’s impartiality might

       reasonably be questioned.” The inquiry is not whether the judge personally

       believes himself or herself to be impartial, but whether a reasonable person

       aware of all the circumstances would question the judge’s impartiality. In re

       Wilkins, 780 N.E.2d 842, 845 (Ind. 2003). The law presumes that a judge is

       unbiased and unprejudiced. L.G., 88 N.E.3d at 1073. To overcome this

       presumption, the moving party must establish that the judge has personal

       prejudice for or against a party. Id. Such bias or prejudice exists only where

       there is an undisputed claim or the judge has expressed an opinion on the

       merits of the controversy before him or her. Id.


[28]   Here, at the hearing that took place on February 22, 2018, M.A. made an oral

       motion asking the trial judge to recuse herself, alleging that the judge had
       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 14 of 17
shown partiality at the prior, ex-parte hearing. M.A. relies on the following

exchange at the ex-parte hearing between H.H. and the court:


        H.H. Yes, there’s no meaningful conversation that comes from
        it. He - I’m short, I’m 5’2” so kinda like everyone towers over
        me but, he does it in a way where he intentionally scoots closer
        and closer and closer to me as a way of just towering over me
        and making me feel kind of small. And our security guards at
        our office building noticed it that first interaction so he’s no
        longer allowed in our building since that interaction.


        THE COURT: Okay. Did he ever threaten you?


        H.H.: Not verbally, no, but he does get very aggressive and
        combative.


        THE COURT: So, do you believe he’s stalking you?


        H.H.: No, but there are--many events-


        THE COURT: It has to be a yes or I can’t give you a Protection
        Order.


        H.H.: Oh, I’m sorry.


        THE COURT: In order to get-


        H.H.: Yes.


        THE COURT: -a protective order, you either have to be in a
        relationship or it’s stalking.



Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 15 of 17
               H.H.: Yes.


               THE COURT: So, if you never had a date with him or didn’t
               have a relationship with him, didn’t have a child with him, I
               can’t give it to you. But, if you feel like he’s - and that’s what you
               put on here, is that you felt you were a victim of stalking.


       Id. at 5-6. The exchanged continued, with H.H. telling the court that M.A. had

       harassed her seven times in the last year. Id. at 6.


[29]   Based on this dialogue at the ex-parte hearing, M.A. sought the judge’s recusal

       because he believed that the trial court “guided” H.H. and “represented” H.H.

       at the ex-parte hearing. Id. at 39, 40. The trial court disagreed and denied the

       motion for recusal. M.A. argues on appeal that the trial judge should have

       granted his motion for recusal because the court “advised [H.H]. to change her

       answer” when the trial court asked H.H. if she believed M.A. was stalking her,

       and it thereby represented H.H. at the hearing. Appellant’s Brief at 21. While we

       acknowledge that the trial court’s use of the words “[i]t has to be a yes or I can’t

       give you a Protection Order” might, when read in isolation, appear to be

       directing H.H. how to reply, we find that, when that statement is read in its full

       context, the trial court was not instructing H.H. on what her testimony should

       be or otherwise representing her. As explained below, M.A.’s lens is too

       narrow and disregards the remainder of the exchange.


[30]   A reading of the full dialogue between the trial court and H.H. at the ex-parte

       hearing reveals that the trial court was asking questions of H.H. – who was

       unrepresented – to determine what had occurred between her and M.A. and

       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 16 of 17
       during that process explained to H.H. under what circumstances a protective

       order may be issued. Specifically, after H.H. testified that M.A. used his

       physical size and presence to make her “feel kind of small” and would become

       “aggressive and combative” and “yell” at her, the trial court asked H.H. if she

       believed M.A. was stalking her. Transcript Vol. II at 5. Although H.H. initially

       replied “no,” she also began to refer to “many events,” and it was at this

       moment that the trial court interjected the challenged “it has to be a yes or I

       can’t give you a protective order” statement. Id. at 6. Immediately thereafter

       the trial court explained to H.H. that in Indiana that a protective order may be

       obtained in two circumstances, namely when (1) the parties are in a

       relationship, or (2) stalking has occurred. See I.C. § 34-26-5-2(a). We agree

       with H.H. that it was “appropriate for the trial judge to take steps to ensure that

       [H.H.] was providing accurate testimony on the basis of a proper understanding

       of the legal significance of the term ‘stalking’ as used by the judge.” Appellee’s

       Brief at 20. Based on the record before us, we find that M.A. has failed to

       demonstrate that a reasonable person aware of all the circumstances would

       question the trial judge’s impartiality. The trial court did not abuse its

       discretion when it denied M.A.’s motion for recusal.


[31]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PO-793 | December 17, 2018   Page 17 of 17